--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SHARE EXCHANGE AGREEMENT
 
THIS AGREEMENT is made effective as of the 29th day of April, 2010
 
AMONG:
 
CLEAN POWER CONCEPTS INC., a Nevada corporation, of 1620 McAra Street, Regina,
Saskatchewan, Canada, S4N 6H6.
 
(“Pubco”)
 
AND:
 
GENERAL BIO ENERGY INC., a Saskatchewan corporation, of 1620 McAra Street,
Regina,
Saskatchewan, Canada, S4N 6H6.
 
(“Priveco”)
 
AND:
 
THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON SCHEDULE 1
ATTACHED HERETO
 
(the “Selling Shareholders”)
 
WHEREAS:
 
A.
The Selling Shareholders are the registered and beneficial owners of all
1,647,600 issued and outstanding common shares in the capital of Priveco;

 
B.
Pubco has agreed to issue up to 30,002,796 common shares in the capital of Pubco
as of the Closing Date, as defined herein, to the Selling Shareholders as
consideration for the purchase by Pubco of the issued and outstanding common
shares of Priveco held by the Selling Shareholders; and

 
C.
Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders to Pubco in exchange
for common shares of Pubco.

 
THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 
1.
DEFINITIONS

 
1.1.
Definitions. The following terms have the following meanings, unless the context
indicates otherwise:

 
 
(a)
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 
 
(b)
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

 
1

--------------------------------------------------------------------------------

 
 
 
 
 
(c)
“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by Pubco and Priveco of the conditions precedent set out in Sections 5.1 and 5.2
respectively, provided that such date shall be no later than six (6) weeks after
delivery of the Priveco Financial Statements to be delivered under Section
5.1(j) hereof;

 
 
(d)
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 
 
(e)
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

 
 
(f)
“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

 
 
(g)
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 
 
(h)
“Priveco Shares” shall mean the 1,647,600 common shares of Priveco held by the
Selling Shareholders, being all of the issued and outstanding common shares of
Priveco beneficially held, either directly or indirectly, by the Selling
Shareholders;

 
 
(i)
“Pubco Shares” shall mean the up to 30,002,796 fully paid and non-assessable
common shares of Pubco, to be issued to the Selling Shareholders by Pubco on the
Closing Date;

 
 
(j)
“SEC” shall mean the Securities and Exchange Commission;

 
 
(k)
“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 
 
(l)
“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

 
 
(m)
“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholders in consideration for the issuance of the Pubco Shares.

 
1.2.
Schedules. The following schedules are attached to and form part of this
Agreement:



Schedule 1
–
Selling Shareholders
Schedule 1A
–
Selling Shareholder Execution Page
Schedule 2A
–
Certificate of Non-U.S. Shareholder
Schedule 2B
–
Certificate of U.S Shareholder
Schedule 3
–
National Instrument 45-106 Investor Questionnaire
Schedule 4
–
Directors and Officers of Priveco
Schedule 5
–
Directors and Officers of Pubco
Schedule 6
–
Priveco Leases, Subleases, Claims, Capital Expenditures, Taxes and Other
Property Interests
Schedule 7
–
Priveco Intellectual Property
Schedule 8
–
Priveco Material Contracts
Schedule 9
–
Priveco Employment Agreements and Arrangements
     

 



 
2

--------------------------------------------------------------------------------

 

 
 
1.3.
Currency. All references to currency referred to in this Agreement are in United
States Dollars (US$), unless expressly stated otherwise.

 
2.
THE OFFER, PURCHASE AND SALE OF SHARES

 
2.1.
Offer, Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Selling Shareholders hereby covenant and agree to sell, assign
and transfer to Pubco, and Pubco hereby covenants and agrees to purchase from
the Selling Shareholders all of the Priveco Shares held by the Selling
Shareholders.

 
2.2.
Consideration. As consideration for the sale of the Priveco Shares by the
Selling Shareholders to Pubco, Pubco shall allot and issue the Pubco Shares to
the Selling Shareholders in the amount set out opposite each Selling
Shareholder’s name in Schedule 1 on the basis of 18.21 (eigtheen and twenty
one-one hundreds) Pubco Shares for each Priveco Share held by each Selling
Shareholder. The Selling Shareholders acknowledge and agree that the Pubco
Shares are being issued pursuant to an exemption from the prospectus and
registration requirements of the Securities Act. As required by applicable
securities law, the Selling Shareholders agree to abide by all applicable resale
restrictions and hold periods imposed by all applicable securities legislation.
All certificates representing the Pubco Shares issued on Closing will be
endorsed with one of the following legend pursuant to the Securities Act in
order to reflect the fact that the Pubco Shares will be issued to the Selling
Shareholders pursuant to an exemption from the registration requirements of the
Securities Act:

 
For Selling Shareholders not resident in the United States:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”
 
For Selling Shareholders resident in the United States:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”
 
2.3.
Share Exchange Procedure. Each Selling Shareholder may exchange his, her or its
certificate representing the Priveco Shares by delivering such certificate to
Pubco duly executed and endorsed in blank (or accompanied by

 

 
3

--------------------------------------------------------------------------------

 

 
duly executed stock powers duly endorsed in blank), in each case in proper form
for transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the Pubco Shares to the holder thereof, together with:
 
 
(a)
if the Selling Shareholder is not resident in the United States, a Certificate
of Non-U.S. Shareholder (the “Regulation S Certificate”), a copy of which is set
out in Schedule 2A;

 
 
(b)
if the Selling Shareholder is resident in the United States, a Certificate of
U.S. Shareholder (the “Rule 506 Certificate”), a copy of which is set out in
Schedule 2B; and

 
 
(c)
a National Instrument 45-106 Investor Questionnaire (the “Questionnaire”), a
copy of which is set out in Schedule 3.

 
2.4.
Fractional Shares. Notwithstanding any other provision of this Agreement, no
certificate for fractional shares of the Pubco Shares will be issued in the
Transaction. In lieu of any such fractional shares, if any of the Selling
Shareholders would otherwise be entitled to receive a fraction of a share of the
Pubco Shares upon surrender of certificates representing the Priveco Shares for
exchange pursuant to this Agreement, the Selling Shareholders will be entitled
to have such fraction rounded up to the nearest whole number of Pubco Shares and
will receive from Pubco a stock certificate representing same.

 
2.5.
Closing Date. The Closing will take place, subject to the terms and conditions
of this Agreement, on the Closing Date.

 
2.6.
Restricted Shares. The Selling Shareholders acknowledge that the Pubco Shares
issued pursuant to the terms and conditions set forth in this Agreement will
have such hold periods as are required under applicable securities laws and as a
result may not be sold, transferred or otherwise disposed, except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws.

 
2.7.
Exemptions. The Selling Shareholders acknowledge that Pubco has advised such
Selling Shareholders that Pubco is relying upon the representations and
warranties of the Selling Shareholders set out in the Questionnaires to issue
the Pubco Shares under an exemption from the prospectus and registration
requirements of the certain provincial Securities Acts (the “ Prov. Securities
Act”) and, as a consequence, certain protections, rights and remedies provided
by such Prov. Securities Act, including statutory rights of rescission or
damages, will not be available to the Selling Shareholders.

 
2.8.
Canadian Resale Restrictions. The Selling Shareholders acknowledge that Pubco is
not a reporting issuer in any province or territory of Canada and accordingly,
any applicable hold periods under a Prov. Securities Act or any other Canadian
jurisdiction may never expire, and the Pubco Shares may be subject to resale
restrictions in Canada for an indefinite period of time. Additionally, the
Selling Shareholders acknowledge that resale of any of the Pubco Shares by the
Selling Shareholders resident in Canada is restricted except pursuant to an
exemption from applicable securities legislation.

 
3.
REPRESENTATIONS AND WARRANTIES OF PRIVECO

 
As of the Closing, Priveco and the Selling Shareholders, jointly and severally,
represent and warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:
 
3.1.
Organization and Good Standing. Priveco is a corporation duly organized, validly
existing and in good standing under the laws of the Province of Saskatchewan and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Priveco is duly qualified to do business
and is in good standing as a foreign corporation in each of the jurisdictions in
which Priveco owns property, leases property, does business, or is otherwise
required to do so, where the failure to be so qualified would have a material
adverse effect on the business of Priveco taken as a whole.

 


 
4

--------------------------------------------------------------------------------

 
 
 
3.2.
Authority. Priveco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Priveco Documents by Priveco
and the consummation of the transactions contemplated hereby have been duly
authorized by Priveco’s board of directors. No other corporate or shareholder
proceedings on the part of Priveco is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Priveco Documents when executed and delivered by Priveco as
contemplated by this Agreement will be, duly executed and delivered by Priveco
and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:

 
 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
 
(c)
as limited by public policy.

 
3.3.
Capitalization of Priveco. The entire authorized capital stock and other equity
securities of Priveco consists of an unlimited number of common shares (the
“Priveco Common Stock”). As of the date of this Agreement, there are 1,647,600
shares of Priveco Common Stock issued and outstanding. All of the issued and
outstanding shares of Priveco Common Stock have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with the laws of the State of Nevada and its
Constitution and Articles of Association. There are no outstanding options,
warrants, subscriptions, conversion rights, or other rights, agreements, or
commitments obligating Priveco to issue any additional common shares of Priveco
Common Stock, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from Priveco any common shares
of Priveco Common Stock. There are no agreements purporting to restrict the
transfer of the Priveco Common Stock, no voting agreements, shareholders’
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Priveco Common Stock.

 
3.4.
Shareholders of Priveco Common Stock. As of the Closing Date, Schedule 1
contains a true and complete list of the holders of all issued and outstanding
shares of the Priveco Common Stock including each holder’s name, address and
number of Priveco Shares held.

 
3.5.
Directors and Officers of Priveco. The duly elected or appointed directors and
the duly appointed officers of Priveco are as set out in Schedule 4.

 
3.6.
Corporate Records of Priveco. The corporate records of Priveco, as required to
be maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Priveco.

 
3.7.
Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 
 
(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets; or

 


 
5

--------------------------------------------------------------------------------

 
 
 
 
(b)
violate any provision of the Constitution, Articles of Association or any other
constating documents of Priveco, any of its subsidiaries or any applicable laws.

 
3.8.
Actions and Proceedings. To the best knowledge of Priveco, there is no basis for
and there is no action, suit, judgment, claim, demand or proceeding outstanding
or pending, or threatened against Priveco or which involves any of the business,
or the properties or assets of Priveco that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of Priveco taken as a whole (a
“Priveco Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Priveco Material Adverse Effect.

 
3.9.
Compliance.

 
 
(a)
To the best knowledge of Priveco, Priveco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Priveco;

 
 
(b)
To the best knowledge of Priveco, Priveco is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Priveco Material Adverse Effect; and

 
 
(c)
Priveco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Priveco has not
received any notice of any violation thereof, nor is Priveco aware of any valid
basis therefore.

 
3.10.
Financial Representations. The  audited balance sheets for Priveco for its last
two fiscal years ended April 30, 2008 and April 30, 2009 and the unaudited
interim balance sheet for the nine month period ended January 31, 2010 (the
“Priveco Accounting Date”), together with related statements of operations,
statements of cash flows, statements of shareholder’s equity, and notes to
financial statements for the fiscal years ended April 30, 2008 and April 30,
2009  and related statements of operations, statements of cash flows, and notes
to financial statements for the nine month interim period ended January 31, 2010
(collectively, the “Priveco Financial Statements”) to be supplied on or before
the Closing Date:

 
 
(a)
are in accordance with the books and records of Priveco;

 
 
(b)
present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and

 
 
(c)
have been prepared in accordance with GAAP by management and audited and
reviewed by a PCAOB registered independent accounting firm.

 
Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.
 
3.11.
Absence of Undisclosed Liabilities. Priveco does not have any material
Liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise that exceed $5,000, which:

 
 
(a)
are not set forth in the Priveco Financial Statements or have not heretofore
been paid or discharged;


 
 
6

--------------------------------------------------------------------------------

 

 
 
(b)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

 
 
(c)
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Priveco Financial Statements

 
3.12.
Tax Matters.

 
 
(a)
As of the date hereof:

 
 
(i)
Priveco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Priveco,
and

 
 
(ii)
all such returns are true and correct in all material respects;

 
 
(b)
Priveco has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Priveco Material
Adverse Effect;

 
 
(c)
Priveco is not presently under or has not received notice of, any contemplated
investigation or audit by regulatory or governmental agency of body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

 
 
(d)
all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 
 
(e)
to the best knowledge of Priveco, the Priveco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Priveco for the accounting period ended on the Priveco Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Priveco Accounting Date or for any profit
earned by Priveco on or prior to the Priveco Accounting Date or for which
Priveco is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Priveco Financial Statements.

 
3.13.
Absence of Changes. Since the Priveco Accounting Date, Priveco has not:

 
 
(a)
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
 
(b)
sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 
 
(c)
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 


 
7

--------------------------------------------------------------------------------

 
 
 
 
(d)
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
 
(e)
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
 
(f)
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
 
(g)
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
 
(h)
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
 
(i)
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $25,000;

 
 
(j)
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
 
(k)
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
 
(l)
agreed, whether in writing or orally, to do any of the foregoing.

 
3.14.
Absence of Certain Changes or Events. Since the Priveco Accounting Date, there
has not been:

 
 
(a)
a Priveco Material Adverse Effect; or

 
 
(b)
any material change by Priveco in its accounting methods, principles or
practices.

 
3.15.
Subsidiaries. Priveco does not have any subsidiaries or agreements of any nature
to acquire any subsidiary or to acquire or lease any other business operations.

 
3.16.
Personal Property. Priveco possesses, and has good and marketable title of all
property necessary for the continued operation of the business of Priveco as
presently conducted and as represented to Pubco. All such property is used in
the business of Priveco. All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Priveco is owned by Priveco free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims, except as disclosed
in Schedule 6.

 
3.17.
Intellectual Property

 
 
(a)
Intellectual Property Assets. Priveco owns or holds an interest in all
intellectual property assets necessary for the operation of the business of
Priveco as it is currently conducted (collectively, the “Intellectual Property
Assets”), including:

 
 
(i)
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
 
(ii)
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);



 
8

--------------------------------------------------------------------------------

 
 
 
 
 
(iii)
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
 
(iv)
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Priveco as licensee or licensor
(collectively, the “Trade Secrets”).

 
 
(b)
Agreements. Schedule 7 contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco, of all
contracts and agreements relating to the Intellectual Property Assets to which
Priveco is a party or by which Priveco is bound, except for any license implied
by the sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco is the
licensee. To the best knowledge of Priveco, there are no outstanding or
threatened disputes or disagreements with respect to any such agreement.

 
 
(c)
Intellectual Property and Know-How Necessary for the Business. Except as set
forth in Schedule 7, Priveco is the owner of all right, title, and interest in
and to each of the Intellectual Property Assets, free and clear of all liens,
security interests, charges, encumbrances, and other adverse claims, and has the
right to use without payment to a third party of all the Intellectual Property
Assets. Except as set forth in Schedule 7, all former and current employees and
contractors of Priveco have executed written contracts, agreements or other
undertakings with Priveco that assign all rights to any inventions,
improvements, discoveries, or information relating to the business of Priveco.
No employee, director, officer or shareholder of Priveco owns directly or
indirectly in whole or in part, any Intellectual Property Asset which Priveco is
presently using or which is necessary for the conduct of its business. To the
best knowledge of Priveco, no employee or contractor of Priveco has entered into
any contract or agreement that restricts or limits in any way the scope or type
of work in which the employee may be engaged or requires the employee to
transfer, assign, or disclose information concerning his work to anyone other
than Priveco.

 
 
(d)
Patents. Except as set out in Schedule 7, Priveco does not hold any right, title
or interest in and to any Patent and Priveco has not filed any patent
application with any third party. To the best knowledge of Priveco, none of the
products manufactured and sold, nor any process or know-how used, by Priveco
infringes or is alleged to infringe any patent or other proprietary night of any
other person or entity.

 
 
(e)
Trademarks. Except as set out in Schedule 7, Priveco does not hold any right,
title or interest in and to any Mark and Priveco has not registered or filed any
application to register any Mark with any third party. To the best knowledge of
Priveco, none of the Marks, if any, used by Priveco infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party.

 
 
(f)
Copyrights. Schedule 7 contains a complete and accurate list and summary
description of all Copyrights. Priveco is the owner of all right, title, and
interest in and to each of the Copyrights, free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims. If applicable, all
registered Copyrights are currently in compliance with formal legal
requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety days after the Closing Date.
To the best knowledge of Priveco, no Copyright is infringed or has been
challenged or threatened in any way and none of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.

 
 
(g)
Trade Secrets. Priveco has taken all reasonable precautions to protect the
secrecy, confidentiality, and value of its Trade Secrets. Priveco has good title
and an absolute right to use the Trade Secrets. The Trade Secrets are not part
of the public knowledge or literature, and to the best knowledge of Priveco,
have not been used, divulged, or appropriated either for the benefit of any
person or entity or to the detriment of Priveco. No Trade Secret is subject to
any adverse claim or has been challenged or threatened in any way.

 
 


 
9

--------------------------------------------------------------------------------

 
 
 
3.18.
Insurance. The products sold by and the assets owned by Priveco are insured
under various policies of general product liability and other forms of insurance
consistent with prudent business practices. All such policies are in full force
and effect in accordance with their terms, no notice of cancellation has been
received, and there is no existing default by Priveco, or any event which, with
the giving of notice, the lapse of time or both, would constitute a default
thereunder. All premiums to date have been paid in full.

 
3.19.
Employees and Consultants. All employees and consultants of Priveco have been
paid all salaries, wages, income and any other sum due and owing to them by
Priveco, as at the end of the most recent completed pay period. Priveco is not
aware of any labor conflict with any employees that might reasonably be expected
to have a Priveco Material Adverse Effect. To the best knowledge of Priveco, no
employee of Priveco is in violation of any term of any employment contract,
non-disclosure agreement, non-competition agreement or any other contract or
agreement relating to the relationship of such employee with Priveco or any
other nature of the business conducted or to be conducted by Priveco.

 
3.20.
Real Property. Priveco does not own any real property. Each of the leases,
subleases, claims or other real property interests (collectively, the “Leases”)
to which Priveco is a party or is bound, as set out in Schedule 6, is legal,
valid, binding, enforceable and in full force and effect in all material
respects. All rental and other payments required to be paid by Priveco pursuant
to any such Leases have been duly paid and no event has occurred which, upon the
passing of time, the giving of notice, or both, would constitute a breach or
default by any party under any of the Leases. The Leases will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing Date. Priveco has not assigned, transferred,
conveyed, mortgaged, deeded in trust, or encumbered any interest in the Leases
or the leasehold property pursuant thereto.

 
3.21.
Material Contracts and Transactions. Schedule 8 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which Priveco is a party (each, a “Contract”). Each
Contract is in full force and effect, and there exists no material breach or
violation of or default by Priveco under any Contract, or any event that with
notice or the lapse of time, or both, will create a material breach or violation
thereof or default under any Contract by Priveco. The continuation, validity,
and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction contemplated by this Agreement. There exists no
actual or threatened termination, cancellation, or limitation of, or any
amendment, modification, or change to any Contract.

 
3.22.
Certain Transactions. Priveco is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

 
3.23.
No Brokers. Priveco has not incurred any independent obligation or liability to
any party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Transaction contemplated by this Agreement.

 
3.24.
Completeness of Disclosure. No representation or warranty by Priveco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
4.
REPRESENTATIONS AND WARRANTIES OF PUBCO

 
As of the Closing, Pubco represents and warrants to Priveco and the Selling
Shareholders and acknowledges that Priveco and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Priveco or the Selling Shareholders, as
follows:
 
4.1.
Organization and Good Standing. Pubco is duly incorporated, organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
4.2.
Authority. Pubco has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

 
 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
 
(c)
as limited by public policy.

 
4.3.
Capitalization of Pubco. The entire authorized capital stock and other equity
securities of Pubco consists of 1,000,000,000 shares of common stock with a par
value of $0.001 (the “Pubco Common Stock”). As of the date of this Agreement,
there are 50,016,000 shares of Pubco Common Stock issued and outstanding. All of
the issued and outstanding shares of Pubco Common Stock have been duly
authorized, are validly issued, were not issued in violation of any pre-emptive
rights and are fully paid and non-assessable, are not subject to pre-emptive
rights and were issued in full compliance with all federal, state, and local
laws, rules and regulations. There are no outstanding options, warrants,
subscriptions, phantom shares, conversion rights, or other rights, agreements,
or commitments obligating Pubco to issue any additional shares of Pubco Common
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Pubco any shares of Pubco Common
Stock as of the date of this Agreement. There are no agreements purporting to
restrict the transfer of the Pubco Common Stock, no voting agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Pubco
Common Stock.

 
4.4.
Directors and Officers of Pubco. The duly elected or appointed directors and the
duly appointed officers of Pubco are as listed on Schedule 5.

 
4.5.
Corporate Records of Pubco. The corporate records of Pubco, as required to be
maintained by it pursuant to the laws of the State of Nevada, are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

 
4.6.
Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 
 
(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
(b)
violate any provision of the applicable incorporation or charter documents of
Pubco; or

 
 
(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.

 
4.7.
Validity of Pubco Common Stock Issuable upon the Transaction. The Pubco Shares
to be issued to the Selling Shareholders upon consummation of the Transaction in
accordance with this Agreement will, upon issuance, have been duly and validly
authorized and, when so issued in accordance with the terms of this Agreement,
will be duly and validly issued, fully paid and non-assessable.

 
4.8.
Actions and Proceedings. To the best knowledge of Pubco, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Pubco, threatened against Pubco which
involves any of the business, or the properties or assets of Pubco that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Pubco taken
as a whole (a “Pubco Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Pubco Material Adverse Effect.

 
4.9.
Compliance.

 
 
(a)
To the best knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Pubco;

 
 
(b)
To the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

 
 
(c)
Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

 
4.10.
Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Pubco of the Transaction contemplated by this Agreement to continue to conduct
its business after the Closing Date in a manner which is consistent with that in
which it is presently conducted.

 
4.11.
SEC Filings. Pubco has furnished or made available to Priveco and the Selling
Shareholders a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Pubco with the SEC (collectively, and as
such documents have since the time of their filing been amended, the “Pubco SEC
Documents”). As of their respective dates, the Pubco SEC Documents complied in
all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Pubco SEC Documents. The Pubco SEC Documents
constitute all of the documents and reports that Pubco was required to file with
the SEC pursuant to the Exchange Act and the rules and regulations promulgated
thereunder by the SEC.

 
4.12.
Financial Representations. Included with the Pubco SEC Documents are true,
correct, and complete copies of audited consolidated balance sheets for Pubco
dated as of June 30, 2009, together with related statements of operations,
statements of cash flows, changes in shareholder’s equity, and notes to
financial statements for the fiscal year then ended and unaudited consolidated
balance sheets for Pubco dated as of December 31, 2009, together with related
statements of operations, statements of cash flows, and notes to financial
statements for the six month period then ended. (the “Pubco Accounting Date”),
(collectively, the “Pubco Financial Statements”). The Pubco Financial
Statements:

 
 
(a)
are in accordance with the books and records of Pubco;


 
 
12

--------------------------------------------------------------------------------

 

 
 
(b)
present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods; and

 
 
(c)
have been prepared in accordance with GAAP.

 
Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Pubco. Pubco has not engaged in any transaction, maintained any bank account,
or used any funds of Pubco, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Pubco.
 
4.13.
Absence of Undisclosed Liabilities. Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 
 
(a)
are not set forth in the Pubco Financial Statements or have not heretofore been
paid or discharged;

 
 
(b)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

 
 
(c)
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Pubco Financial Statements.

 
4.14.
Tax Matters.

 
 
(a)
As of the date hereof:

 
 
(i)
Pubco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

 
 
(ii)
all such returns are true and correct in all material respects;

 
 
(b)
Pubco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof;

 
 
(c)
Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Canada Revenue Agency or the Internal Revenue
Service or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof;

 
 
(d)
All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 
 
(e)
To the best knowledge of Pubco, the Pubco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Pubco for the accounting period ended on the Pubco Accounting Date or for any
prior period in respect of any transaction, event or omission occurring, or any
profit earned, on or prior to the Pubco Accounting Date or for any profit earned
by Pubco on or prior to the Pubco Accounting Date or for which Pubco is
accountable up to such date and all contingent Liabilities for Taxes have been
provided for or disclosed in the Pubco Financial Statements.

 
4.15.
Absence of Changes. Since the Pubco Accounting Date, except as disclosed in the
Public SEC Documents and except as contemplated in this Agreement, Pubco has
not:

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(a)
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
 
(b)
sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
 
(c)
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 
 
(d)
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
 
(e)
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
 
(f)
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
 
(g)
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
 
(h)
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
 
(i)
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $10,000;

 
 
(j)
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
 
(k)
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
 
(l)
agreed, whether in writing or orally, to do any of the foregoing.

 
4.16.
Absence of Certain Changes or Events. Since the Pubco Accounting Date, except as
and to the extent disclosed in the Pubco SEC Documents, there has not been:

 
 
(a)
a Pubco Material Adverse Effect; or

 
 
(b)
any material change by Pubco in its accounting methods, principles or practices.

 
4.17.
Subsidiaries. Other than Loma Verde Explorations Ltd., Pubco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations, except as disclosed in the Pubco SEC
Documents.

 
4.18.
Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Pubco, except as
disclosed in the Pubco SEC Documents.

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
4.19.
Employees and Consultants. Pubco does not have any employees or consultants,
except as disclosed in the Pubco SEC Documents.

 
4.20.
Material Contracts and Transactions. Other than as expressly contemplated by
this Agreement, there are no material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Pubco is a party except as disclosed in writing to Priveco or as disclosed in
the Pubco SEC Documents.

 
4.21.
No Brokers. Pubco has not incurred any obligation or liability to any party for
any brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

 
4.22.
Internal Accounting Controls. Pubco maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Pubco’s certifying officers have
evaluated the effectiveness of Pubco’s controls and procedures as of end of the
filing period prior to the filing date of the Form 10-Q for the quarter ended
December 31, 2009 (such date, the “Evaluation Date”). Pubco presented in its
most recently filed Form 10-Q the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.

 
4.23.
Since the Evaluation Date, there have been no significant changes in Pubco’s
internal controls (as such term is defined in Item 307 of Regulation S-K under
the Exchange Act) or, to Pubco’s knowledge, in other factors that could
significantly affect Pubco’s internal controls.

 
4.24.
Listing and Maintenance Requirements. Pubco is currently quoted on the OTC
Bulletin Board and has not, in the 12 months preceding the date hereof, received
any notice from the OTC Bulletin Board or the NASD or any trading market on
which Pubco’s common stock is or has been listed or quoted to the effect that
Pubco is not in compliance with the quoting, listing or maintenance requirements
of the OTCBB or such other trading market.

 
4.25.
Application of Takeover Protections. Pubco and its board of directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under Pubco’s
certificate or articles of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to Pubco
as a result of the transactions under this Agreement or the exercise of any
rights pursuant to this Agreement.

 
4.26.
No SEC or Financial Industry Regulatory Authority Inquiries. Neither the Pubco
nor any of its past or present officers or directors is the subject of any
formal or informal inquiry or investigation by the SEC or NASD. Pubco currently
do not have any outstanding comment letters or other correspondences from the
SEC or the NASD.

 
4.27.
No Liabilities. Upon Closing, Pubco shall have no direct, indirect or contingent
liabilities outstanding that exceed $690,000.

 
4.28.
Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
5.
CLOSING CONDITIONS

 
5.1.
Conditions Precedent to Closing by Pubco. The obligation of Pubco to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by the

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
parties hereto in writing and in accordance with Section 10.6. The Closing of
the Transaction contemplated by this Agreement will be deemed to mean a waiver
of all conditions to Closing. These conditions precedent are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.

 
 
(a)
Representations and Warranties. The representations and warranties of Priveco
and the Selling Shareholders set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Priveco will have delivered to Pubco a certificate dated as
of the Closing Date, to the effect that the representations and warranties made
by Priveco in this Agreement are true and correct.

 
 
(b)
Performance. All of the covenants and obligations that Priveco and the Selling
Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

 
 
(c)
Transaction Documents. This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, will have been executed and delivered to Pubco.

 
 
(d)
Secretary’s Certificate – Priveco. Pubco will have received a certificate from
the Secretary of Priveco attaching:

 
 
(i)
a copy of Priveco’s Constitution, Articles of Association and all other
incorporation documents, as amended through the Closing Date; and

 
 
(ii)
copies of resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 
 
(e)
Legal Opinion – Priveco. Pubco will have received an opinion, dated as of the
Closing Date, from counsel for Priveco, and such other local or special counsel
as is appropriate, all of which opinion will be in the form and substance
reasonably satisfactory to Pubco and its counsel.

 
 
(f)
Third Party Consents. Pubco will have received duly executed copies of all third
party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.

 
 
(g)
Employment Agreements. Pubco will have received from Priveco copies of all
agreements or arrangements that evidence the employment of all of the hourly and
salaried employees of Priveco as set out on Schedule 9 attached hereto, which
constitute all of the employees reasonably necessary to operate the business of
Priveco substantially as presently operated.

 
 
(h)
No Material Adverse Change. No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

 
 
(i)
Outstanding Shares. Priveco will have no more than 1,647,600 shares of Priveco
Common Stock issued and outstanding on the Closing Date.

 
 
(j)
Delivery of Financial Statements. Priveco will have delivered to Pubco the
Priveco Financial Statements, which financial statements will include audited
financial statements for Priveco’s two fiscal years, prepared in accordance with
GAAP and audited by an independent auditor registered with the Public Company
Accounting Oversight Board in the United States.

 
 
(k)
Due Diligence Review of Financial Statements. Pubco and its accountants will be
reasonably satisfied with their due diligence investigation and review of the
Priveco Financial Statements.

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
(l)
Due Diligence Generally. Pubco and its solicitors will be reasonably satisfied
with their due diligence investigation of Priveco that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

 
 
(i)
materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

 
 
(ii)
a physical inspection of the assets of Priveco by Pubco or its representatives;
and

 
 
(iii)
title to the material assets of Priveco.

 
 
(m)
Compliance with Securities Laws. Pubco will have received evidence satisfactory
to Pubco that the Pubco Shares issuable in the Transaction will be issuable:

 
 
(i)
without registration pursuant to the Securities Act in reliance on a safe harbor
from the registration requirements of the Securities Act provided by Regulation
S; and

 
 
(ii)
in reliance upon an exemption from the prospectus and registration requirements
of the Saskatchewan Securities Act, 1988.

 
In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act and the prospectus and registration
requirements of applicable Prov. Securities Acts for the issuance of Pubco
Shares to each Selling Shareholder, Priveco will deliver to Pubco on Closing, a
Regulation S Certificate or Rule 506 Certificate, as applicable, and a
Questionnaire duly executed by each Selling Shareholder.
 
5.2.
Conditions Precedent to Closing by Priveco. The obligation of Priveco and the
Selling Shareholders to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6. The Closing of the Transaction will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Priveco and the Selling Shareholders and may be waived by Priveco and the
Selling Shareholders in their discretion.

 
 
(a)
Representations and Warranties. The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Pubco will
have delivered to Priveco a certificate dated the Closing Date, to the effect
that the representations and warranties made by Pubco in this Agreement are true
and correct.

 
 
(b)
Performance. All of the covenants and obligations that Pubco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

 
 
(c)
Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

 
 
(d)
Secretary’s Certificate - Pubco. Priveco will have received a certificate from
the Secretary of Pubco attaching:

 
 
(i)
a copy of Pubco’s Articles of Incorporation and Bylaws, as amended through the
Closing Date; and

 
 
(ii)
copies of resolutions duly adopted by the board of directors of Pubco approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
(e)
Legal Opinion – Pubco. Priveco will have received a legal opinion, dated as of
the Closing Date, from counsel for Pubco, and such other local or special legal
counsel as is appropriate, all of which opinion shall be in the form and
substance reasonably satisfactory to Priveco and its counsel.

 
 
(f)
Third Party Consents. Priveco will have received from Pubco duly executed copies
of all third-party consents, permits, authorisations and approvals of any
public, regulatory (including the SEC) or governmental body or authority or
person or entity contemplated by this Agreement, in the form and substance
reasonably satisfactory to Priveco.

 
 
(g)
No Material Adverse Change. No Pubco Material Adverse Effect will have occurred
since the date of this Agreement.

 
 
(h)
No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

 
 
(i)
the consummation of any of the transactions contemplated by this Agreement; or

 
 
(ii)
cause the Transaction to be rescinded following consummation.

 
 
(i)
Outstanding Shares. On the Closing Date, Pubco will have no more than 80,018,796
common shares issued and outstanding in the capital of Pubco after giving effect
to issuance of the Pubco Shares.

 
 
(j)
Public Market. On the Closing Date, the shares of Pubco Common Stock will be
quoted on the Financial Industry Regulatory Authority’s OTC Bulletin Board.

 
 
(k)
Due Diligence Review of Financial Statements. Priveco and its accountants will
be reasonably satisfied with their due diligence investigation and review of the
Pubco Financial Statements, the Pubco SEC Documents, and the contents thereof,
prepared in accordance with GAAP.

 
 
(l)
Due Diligence Generally. Priveco will be reasonably satisfied with their due
diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.

 
6.
ADDITIONAL COVENANTS OF THE PARTIES

 
6.1.
Notification of Financial Liabilities. Priveco will immediately notify Pubco
in accordance with Section 10.6 hereof, if Priveco receives any advice or
notification from its independent chartered accountant (which accountant is also
PCAOB registered) that Priveco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of Priveco, any properties, assets, Liabilities, revenues,
or expenses. Notwithstanding any statement to the contrary in this Agreement,
this covenant will survive Closing and continue in full force and effect.

 
6.2.
Access and Investigation. Between the date of this Agreement and the Closing
Date, Priveco, on the one hand, and Pubco, on the other hand, will, and will
cause each of their respective representatives to:

 
 
(a)
afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 
 
(b)
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 
 
(c)
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.
 
6.3.
Confidentiality. All information regarding the business of Priveco including,
without limitation, financial information that Priveco provides to Pubco during
Pubco’s due diligence investigation of Priveco will be kept in strict confidence
by Pubco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Pubco or disclosed to any third party
(other than Pubco’s professional accounting and legal advisors) without the
prior written consent of Priveco. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business. Likewise, all
information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’s business.

 
6.4.
Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 
6.5.
Exclusivity. Until such time, if any, as this Agreement is terminated pursuant
to this Agreement, Priveco and Pubco will not, directly or indirectly, solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Priveco or Pubco,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

 
6.6.
Conduct of Priveco and Pubco Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that Pubco otherwise
consents in writing, Priveco will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 
6.7.
Certain Acts Prohibited – Priveco. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco will not, without the prior written
consent of Pubco:

 
 
(a)
its Constitution, Articles of Association or other incorporation documents;

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
(b)
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco
except in the ordinary course of business;

 
 
(c)
dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

 
 
(d)
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

 
 
(e)
not:

 
 
(i)
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Common Stock, or

 
 
(ii)
split, combine or reclassify any Priveco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Common Stock; or

 
 
(f)
not materially increase benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 
6.8.
Certain Acts Prohibited - Pubco. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco will
not, without the prior written consent of Priveco:

 
 
(a)
incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

 
 
(b)
dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice;

 
 
(c)
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Pubco Common Stock; or

 
 
(d)
materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

 
6.9.
Public Announcements. Pubco and Priveco each agree that they will not release or
issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their reasonable consent to
such announcement.

 
6.10.
Employment Agreements. Between the date of this Agreement and the Closing Date,
Priveco will have made necessary arrangements to employ all of the hourly and
salaried employees of Priveco reasonably necessary to operate such business
substantially as presently operated. Priveco agrees to provide copies of all
such agreements and arrangements that evidence such employment at or prior to
Closing.

 
7.
CLOSING

 
7.1.
Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
7.2.
Closing Deliveries of Priveco and the Selling Shareholders. At Closing, Priveco
and the Selling Shareholders will deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to Pubco:

 
 
(a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

 
 
(b)
if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

 
 
(c)
share certificates representing the Priveco Shares as required by Section 2.3 of
this Agreement;

 
 
(d)
all certificates and other documents required by Sections 2.3 and 5.1 of this
Agreement;

 
 
(e)
a certificate of an officer of Priveco, dated as of Closing, certifying that:

 
 
(i)
each covenant and obligation of Priveco has been complied with; and

 
 
(ii)
each representation, warranty and covenant of Priveco is true and correct at the
Closing as if made on and as of the Closing;

 
 
(f)
the Priveco Documents, the Priveco Financial Statements and any other necessary
documents, each duly executed by Priveco, as required to give effect to the
Transaction;

 
 
(g)
copies of all agreements and arrangements required by Section 6.10 of this
Agreement.

 
7.3.
Closing Deliveries of Pubco. At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:

 
 
(a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

 
 
(b)
all certificates and other documents required by Section 5.2 of this Agreement;

 
 
(c)
a certificate of an officer of Pubco, dated as of Closing, certifying that:

 
 
(i)
each covenant and obligation of Pubco has been complied with; and

 
 
(ii)
each representation, warranty and covenant of Pubco is true and correct at the
Closing as if made on and as of the Closing;

 
 
(d)
the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction; and

 
 
(e)
the resolutions required to effect the changes contemplated in Sections 6.11 of
this Agreement.

 
7.4.
Additional Closing Delivery of Pubco. At Closing, Pubco will deliver or cause to
be delivered the share certificates representing the Pubco Shares.

 


 
21

--------------------------------------------------------------------------------

 
 
 
8.
TERMINATION

 
8.1.
Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:

 
 
(a)
mutual agreement of Pubco and Priveco;

 
 
(b)
Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

 
 
(c)
Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured); or

 
 
(d)
Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.

 
8.2.
Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 
9.
INDEMNIFICATION, REMEDIES, SURVIVAL

 
9.1.
Certain Definitions. For the purposes of this Article 9 the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or Priveco
including damages for lost profits or lost business opportunities.

 
9.2.
Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

 
 
(a)
the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 
 
(b)
the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.

 
9.3.
Agreement of the Selling Shareholders to Indemnify. The Selling Shareholders
will indemnify, defend, and hold harmless, to the full extent of the law, Pubco
and its shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Pubco and its
shareholders by reason of, resulting from, based upon or arising out of:

 
 
(a)
any breach by the Selling Shareholders of Section 2.2 of this Agreement; or

 
 
 
22

--------------------------------------------------------------------------------

 
 
 
 
(b)
any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Regulation S Certificate, Rule 506 Certificate or the Questionnaire executed by
each Selling Shareholder as part of the share exchange procedure detailed in
Section 2.3 of this Agreement.

 
9.4.
Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholders
from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Priveco and the Selling Shareholders
by reason of, resulting from, based upon or arising out of:

 
 
(a)
the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
 
(b)
the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

 
10.
MISCELLANEOUS PROVISIONS

 
10.1.
Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one (1) year after the Closing Date.

 
10.2.
Further Assurances. Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

 
10.3.
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

 
10.4.
Expenses. Pubco will bear all costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including all fees and expenses of agents, representatives and
accountants; provided that Pubco and Priveco will bear its respective legal
costs incurred in connection with the preparation, execution and performance of
this Agreement and the Transaction contemplated hereby.

 
10.5.
Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 
10.6.
Notices. All notices and other communications required or permitted under this
Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

 


 
23

--------------------------------------------------------------------------------

 
 
 
If to Priveco or any of the Selling Shareholders:
 
GENERAL BIO ENERGY INC.
 
1620 McAra Street
Regina, Saskatchewan, Canada,
S4N 6H6.
Attention:    Michael Shenher
Telephone:
Facsimile:
 
If to Pubco:
 
CLEAN POWER CONCEPTS INC..
 
1620 McAra Street
Regina, Saskatchewan, Canada,
S4N 6H6.
Telephone:
Facsimile:
 
With a copy (which will not constitute notice) to:
 
Macdonald Tuskey
Suite 1210, 777 Hornby Street
Vancouver, British Columbia, Canada
V6Z 1S4 
Attention:    William L. Macdonald
Telephone:  (604) 648-1670
Facsimile:     (604) 681-4760
 
All such notices and other communications will be deemed to have been received:
 
 
(a)
in the case of personal delivery, on the date of such delivery;

 
 
(b)
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 
 
(c)
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 
 
(d)
in the case of mailing, on the fifth business day following mailing.

 
10.7.
Headings. The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

 
10.8.
Benefits. This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

 
10.9.
Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

 
10.10.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the Province of Saskatchewan applicable to contracts made and
to be performed therein.

 
 
 
24

--------------------------------------------------------------------------------

 
 
 
10.11.
Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 
10.12.
Gender. All references to any party will be read with such changes in number and
gender as the context or reference requires.

 
10.13.
Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the Province of Saskatchewan, then such action may
be taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.

 
10.14.
Counterparts. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 
10.15.
Fax Execution. This Agreement may be executed by delivery of executed signature
pages by fax and such fax execution will be effective for all purposes.

 
10.16.
Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
CLEAN POWER CONCEPTS INC.
 


Per: /s/ Michael Shenher______________
        Michael Shenher, President and CEO,
        Chief Financial Officer, Principal
        Accounting Officer




Per: /s/ Cory Turner__________________
        Cory Turner, Secretary and Treasurer
 
 
 
GENERAL BIO ENERGY INC.
 


Per: /s/ Michael Shenher______________
        Michael Shenher, President and CEO,
        Chief Financial Officer
 
 
 
 
 
 

 
 
25

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC.
AND THE SELLING SHAREHOLDERS AS SET OUT IN
THE SHARE EXCHANGE AGREEMENT
 
THE SELLING SHAREHOLDERS
 
 
SCHEDULE 1
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
THE SELLING SHAREHOLDERS
 


Name
 
Address
 
Number of Priveco Shares held before Closing
   
Total Number of Pubco Shares to be issued by Pubco on Closing
                   
Shenher, Jody
 
8081 Wascana Gardens Crescent
Regina, SK, Canada S4V 1G2
    533,000       9,705,930  
Shenher, Michael
 
8081 Wascana Gardens Crescent
Regina, SK, Canada S4V 1E8
    507,280       9,237,569  
McDonald, Daniel
 
Ph#105- 1914 Hamilton St.
Regina, SK, Canada S4P 3N6
    125,000       2,276,250  
101058894 Saskatchewan Ltd
 
2 Redwing Bay
Brandon, MB, Canada R7C 1E1
    37,500       682,875  
 
KND Feeds Ltd.
 
Box 225
Bjorkdale, SK, Canada S0E 0E0
    30,000       546,300  
Crandell, Marcus
 
4915 Schwartz Way
Regina, SK, Canada S4X 4R7
    24,000       437,040  
Hackenschmidt, Alf
 
2343 Athol St.eet
Regina, SK, Canada S4T 3G4
    21,555       392,517  
MacPherson, Dave
 
728 Connaught St.
Regina, SK, Canada S4T 4S4
    12,945       235,728  
Morris, P.J.
 
2026 Wascana Green
Regina, SK, Canada S4V 2M1
    12,760       232,360  
O'Day, Jeremy
 
19 Hayes Crescent
Regina, SK, Canada S4X 1B1
    12,500       227,625  
Hoyt, Vern
 
2223 Park St.
Regina, SK, Canada S4N 2G9
    12,090       220,159  
Kozlovskaia, Svetlana
 
2331 Riverbend Crescent
Regina, SK, Canada S4V 1G5
    10,750       195,757  
Wheaton, Herb
 
260 Albert St. N
Regina, SK, Canada S4R 3C1
    10,560       192,298  
Vinning, Prem
 
7628- 147A St.
Surrey, BC, Canada V3S 8Z3
    10,000       182,100  
Simonson, Arlin
 
Box 1532
Outlook, SK, Canada S0L 2N0
    8,500       154,785  
Stacey, Dennis
 
125 Champlain Drive
Regina, SK, Canada S4S 4Z1
    8,000       145,680  
Loustel, Randy
 
10 Pearl Crescent
Emerald Park, SK, Canada S4L 1A5
    8,000       145,600  
Wright, Deborah
 
1310 Broad St. N
Regina, SK, Canada S4X 0A5
    7,300       132,933  
Bezo, Clark
 
5002 Fahlman Crescent
Regina, SK, Canada S4X 4R7
    6,804       123,900  
Loustel, Pius
 
Box 274
Frobisher, SK, Canada S0C 0Y0
    6,500       118,365  
Stanley-Brown, Shauna
 
11 Krivel Crescent
Regina, SK, Canada S4R 5C6
    6,000       109,260  
Williams, Dustin
 
Box 237
Souris, MB, Canada R0K 0V0
    6,000       109,260  

 
 
 
26

--------------------------------------------------------------------------------

 
 

 
Wilson, Kelly
 
234 University Park Dr.
Regina, SK, Canada S4V 1A3
    6,000       109,260  
101030173 Saskatchewan Ltd
 
2 Redwing Bay
Brandon, MB, Canada R7C 1E1
    5,500       100,155  
Huebner, Peter
 
22 Sihvon Bay
Regina, SK, Canada S4R 7T3
    5,000       91,050  
Wolfe, Warren
 
PO 21667
Vancouver, BC, Canada V5L 5G3
    5,000       91,050  
Lazeo, Rob
 
25 Prestwick Rise SE
Calgary, AB, Canada T2Z 3Z6
    4,000       72,840  
Morris, James
 
#603, 815-1st St. SW
Calgary, AB, Canada T2P 1N3
    4,000       72,840  
Robbins, Scott
 
909 E. Pettigrew St.
Regina, SK, Canada S4N5W1
    4,000       72,840  
Steuart, Tri
 
425 Pinehouse Dr 5
Saskatoon, SK, Canada S7K 5K2
    4,000       72,840  
Bernt, Karmen
 
1640 Victoria Avenue
Regina, SK, Canada S4P 0P7
    3,800       69,198  
Helmeczi, Doug
 
1127 Weaver St.
Regina, SK, Canada S4N 5Y2
    3,600       65,556  
Penner, Melvin
 
Box 1618
Altona, MB, Canada R0G 0B0
    3,300       60,093  
Huebner, Sophie
 
22 Sihvon Bay
Regina, SK, Canada S4R 7T3
    3,000       54,630  
Shenher, Conrad
 
8558 Wascana Gardens Road
Regina, SK, Canada S4V1G2
    3,000       54,630  
Shenher, Garry
 
5374 Boswell Crescent
Regina, SK, Canada S4X 4P4
    3,000       54,630  
Shenher, Matthew
 
8081 Wascana Gardens Crescent.
Regina, SK, Canada S4V 1G2
    3,000       54,630  
Wilson, Grant
 
Box 224
McLean, SK S0G 3E0
    3,000       54,630  
Carson, Toni
 
1231 Devonshhire Drive
Regina, SK, Canada S4X 2Z8
    2,000       36,420  
Dominguez, Matt
 
6511 Hird Crescent
Regina, SK, Canada S4X 4H2
    2,000       36,420  
Fiske, Craig
 
3016 St James Crescent
Regina, SK, Canada S4V 2Z2
    2,000       36,420  
Gawley, Jillian
 
200 Ritter Ave
Regina, SK, Canada S4T 7A4
    2,000       36,420  
Getzlaf, Steve
 
14 Basin Crescent
Regina, SK, Canada S4P 7T1
    2,000       36,420  
Hobson, Karla
 
Mazatlan
Sinaloa, Mexico
    2,000       36,420  
Johnson, Brian
 
200-1228 Kensington Rd NW
Calgary, AB, Canada T2W 3P7
    2,000       36,420  
Legendre, Jim
 
General Delivery
Silton, SK, Canada S0G3C0
    2,000       36,420  
Makowsky, Gene
 
3812 Thames Road
Regina, SK, Canada S4V 2Z8
    2,000       36,420  
Parenteau, Mark
 
#50, 4500 Child Ave
Regina, SK, Canada S4X 0A8
    2,000       36,420  
Procyshen, Gord
 
3578 Hazel Grove
Regina, SK, Canada S4V 2T5
    2,000       36,420  
Schemenauer, Darryl
 
2514 4th Avenue North
Regina, SK, Canada S4R 5P8
    2,000       36,420  
Schmalenberg, Greg
 
3064 St. James Crescent
Regina, SK, Canada S4V 3A1
    2,000       36,420  
Smith, Wayne
 
#58-3333 New St.
Burlington, ON, Canada L7N 1N1
    2,000       36,420  

 
 
 
27

--------------------------------------------------------------------------------

 
 
 
Walsh, Tony
 
31 Trudelle Crescent
Regina, SK, Canada S4T 6W8
    2,000       36,420  
Wilson, Leigh
 
Box 14
McLean, SK, Canada S0G 3E0
    2,000       36,420  
Womack, Joe
 
1910 Piffles Taylor Way
Regina, SK, Canada S4P 3E1
    2,000       36,420  
Wright, David
 
1310 Broad St. N
Regina, SK, Canada S4X 0A5
    2,000       36,420  
Schneider, Keith
 
Box 29
Odessa, SK, Canada S0G 3S0
    1,800       32,778  
Comeau, Diane
 
2204 Herchmer
Regina, SK, Canada S4V 2N5
    1,600       29,136  
Earnshaw, Dale
 
General Delivery
Balgonie, SK, Canada S0G3L0
    1,500       27,315  
Getzlaf, Chris
 
138 Rodenbush Dr
Regina, SK, Canada S4R 7X9
    1,400       25,494  
Gawley, Rod
 
200 Ritter Ave
Regina, SK, Canada S4T 7A4
    1,200       21,852  
Abou-Mechrek ,Mike
 
1910 Piffles Taylor Way
Regina, SK, Canada S4P 3E1
    1,000       18,210  
Baillargeon, Janice
 
2763 Sunninghill Crescent
Regina, SK, Canada S4R 0N5
    1,000       18,210  
Bates, Kelly
 
#300, 235 Harold Terrace
Saskatoon, SK, Canada S7V 1J2
    1,000       18,210  
Erhart, Amy
 
375 N Pickard Way
Regina, SK, Canada S4S 1A9
    1,000       18,210  
Faller, Douglas
 
602 - 4045 Rae St.
Regina, SK, Canada S4S6Y8
    1,000       18,210  
Gawley, Sony
 
200 Ritter Ave
Regina, SK, Canada S4T 7A4
    1,000       18,210  
Hufnagel, John
 
1817 Crowchild Trail NW
Calgary, AB, Canada T2M 4R6
    1,000       18,210  
Kellogg, Jackie
 
58 Auburn Sound Places, SE
Calgary, AB, Canada T3M 0G1
    1,000       18,210  
Kellogg, Jodi
 
58 Auburn Sound Places, SE
Calgary, AB, Canada T3M 0G1
    1,000       18,210  
Larocque, Roland
 
P.O. Box 220
Heffey Creek, BC, Canada V0E 1Z0
    1,000       18,210  
McKinnon, Wayne
 
12131 Wascana Heights
Regina, SK, Canada S4V 3B4
    1,000       18,210  
Minor, Obrey
 
#125-4801 Child Ave
Regina, SK, Canada S4X 0C4
    1,000       18,210  
Regier, Chris
 
23 Hayes Crescent
Regina, SK, Canada S4X 1B1
    1,000       18,210  
Sadlemyer, Trevor
 
Box 144
Grand Coulee, SK, Canada S4P 2Z2
    1,000       18,210  
Simonson, Kirk
 
Box 1532
Outlook, SK, Canada S0L 2N0
    1,000       18,210  
Simonson, Tyler
 
Box 1532
Outlook, SK, Canada S0L 2N0
    1,000       18,210  
Steidl, Don
 
84 Hudson Dr
Regina , SK, Canada S4S 2W8
    1,000       18,210  
Szarka, Chris
 
1383 Hleck Place
Regina, SK, Canada S4X 4R2
    1,000       18,210  
Ylioja, Colin
 
General Delivery
Outlook, SK, Canada S0L 2N0
    1,000       18,210  
Gunnis, Joe
 
1138 Warner St.
Moose Jaw, SK, Canada S6H 6L2
    500       9,105  
Huber, Crystal
 
4855 Singer Court
Regina, SK, Canada S4X 4T5
    500       9,105  

 
 
 
28

--------------------------------------------------------------------------------

 
 
 
Huebner, Peter Jr
 
22 Sihvon Bay
Regina, SK, Canada S4R 7T3
    500       9,105  
Hughes, Neal
 
1204 Aberdeen St..
Regina, SK, Canada S4T 5J9
    1,000       9,105  
Johnson, Belton
 
13 Diamond Road
Emerald Park, SK, Canada S4L 1A4
    500       9,105  
Lillie, Rob
 
1970 N. Leslie St. #3901
Pahrump, NV, USA 89060
    5,000       9,105  
Shiskin, Michael
 
4855 Singer Court
Regina, SK, Canada S4X 4T5
    500       9,105  
Simonson, Aaron
 
Box 1532
Outlook, SK, Canada S0L 2N0
    500       9,105  
Simonson, Quinn
 
Box 1532
Outlook, SK, Canada S0L 2N0
    500       9,105  
Steidl, Scott
 
43 Matheson Crescent
Regina, SK, Canada S4R 5C3
    500       9,105  
Warwaruk, Yuri
 
Box 1532
Outlook, SK, Canada S0L 2N0
    500       9,105  
Carlisle, Darrel
 
Box 47
Carroll, MB, Canada R0K 0K0
    400       7,284  
Cawkwell, Edwin
 
Box 25
Nut Mountain, SK, Canada S0A 2W0
    400       7,284  
Shenher, Curtis
 
8804 14 Ave SW
Edmonton, SK, Canada T6X 1J7
    400       7,284  
Sparrow, Kevin
 
General Delivery
Fairfax, MB, Canada R0K 0V0
    400       7,284  
Sparrow, Tamara
 
General Delivery
Fairfax, MB, Canada R0K 0V0
    400       7,284  
West-Burnham, Adam
 
Box 203
Wawanesa, MB, Canada R0K 2G0
    400       7,284  
Wolfe, Cathy
 
RR1
Alexander, MB, Canada R0K 0A0
    400       7,284  
Wolfe, Reed
 
RR1
Alexander,  MB, Canada R0K 0A0
    400       7,284  
Bossert, Ryan
 
Box 984
Souris, MB, Canada R0K 2C0
    200       3,642  
Carlisle, Adam
 
Box 47
Carroll, MB, Canada R0K 0K0
    200       3,642  
Carlisle, Christina
 
Box 42
Carroll, MB, Canada R0K 0K0
    200       3,642  
Carlisle, Darcy
 
Box 24
Carroll, MB, Canada R0K 0K0
    200       3,642  
Carlisle, Dawson
 
Box 24
Carroll, MB, Canada R0K 0K0
    200       3,642  
Carlisle, Lisa
 
Box 47
Carroll, MB, Canada R0K 0K0
    200       3,642  
Carlisle, Michael
 
Box 42
Carroll, MB, Canada R0K 0K0
    200       3,642  
Carlisle, Owen
 
Box 47
Carroll, MB, Canada R0K 0K0
    200       3,642  
Carlisle, Taylor
 
Box 24
Carroll, MB, Canada R0K 0K0
    200       3,642  
Cawkwell, Jeremy
 
Box 75
Kelvington, SK, Canada S0A 1W0
    200       3,642  
Cawkwell, Michael
 
Box 1126
Kelvington, SK, Canada S0A 1W0
    200       3,642  
Cawkwell, Stacey
 
Box 664
Kelvington, SK, Canada S0A1WO
    200       3,642  
Jarvis, Kelvin
 
Box 983
Neepawa, MB, Canada R0J 1H0
    200       3,642  

 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
McDougald-Williams, Laura Jean
 
Box 237
Souris, MB, Canada R0K 2C0
    200       3,642  
Melcher, Dwayne
 
2829 McTavish St.
Regina, SK, Canada S4S 2C3
    200       3,642  
Muller, Dan
 
Site 195, RR1, Box 2
Brandon, MB, Canada R7A 5Y1
    200       3,642  
Muller, Julie
 
Site 195, RR1, Box 2
Brandon, MB, Canada R7A 5Y1
    200       3,642  
O'Hara, Marc
 
Box 5, Site 5, RR5
Brandon, MB, Canada R7A 5Y5
    200       3,642  
Shearer, Derrick
 
Box 56
Wawanesa, MB, Canada R0K 2G0
    200       3,642  
Sparrow, Kolton
 
General Delivery
Fairfax, MB, Canada R0K 0V0
    200       3,642  
Sparrow, Riley
 
General Delivery
Fairfax, MB, Canada R0K 0V0
    200       3,642  
Williams, Heather
 
Box 1174
Souris, MB, Canada R0K 2C0
    200       3,642  
Wolfe, Marguerite
 
PO 21667
Vancouver, BC, Canada V5L 5G3
    200       3,642                            
TOTALS
    1,561,044       28,426,612  







 
 
 
 
 
 
 
 
 
 
 

 

 

 
30

--------------------------------------------------------------------------------

 

 
SCHEDULE 1A
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
ACKNOWLEDGED AND AGREED TO THIS 27th day of April, 2010, BY:
 
________________________________________________
(Name of Subscriber – Please type or print)
 
________________________________________________
(Signature and, if applicable, Office)
 
________________________________________________
(Address of Subscriber)
 
________________________________________________
(City, State or Province, Postal Code of Subscriber)
 
________________________________________________
(Country of Subscriber)
 
________________________________________________
(Telephone number of Subscriber)
 
________________________________________________
(Social Insurance Number (‘SIN’) of Subscriber
or Social Security Number of Subscriber)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
31

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2A
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
CERTIFICATE OF NON-U.S. SHAREHOLDER
 
In connection with the issuance of common stock (the “Pubco Shares”) of CLEAN
POWER CONCEPTS INC., a Nevada corporation (“Pubco”), to the undersigned,
pursuant to that certain Share Exchange Agreement dated April29, 2010, (the
“Agreement”), among Pubco, GENERAL BIO ENERGY INC., a Saskatchewan corporation
(“Priveco”) and the shareholders of Priveco as set out in the Agreement (each, a
“Selling Shareholder”), the undersigned Selling Shareholder hereby agrees,
acknowledges, represents and warrants that:
 
1.            the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);
 
2.            none of the Pubco Shares have been or will be registered under the
U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;
 
3.            the Selling Shareholder understands and agrees that offers and
sales of any of the Pubco Shares prior to the expiration of a period of one year
after the date of original issuance of the Pubco Shares (the one year period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;
 
4.            the Selling Shareholder understands and agrees not to engage in
any hedging transactions involving any of the Pubco Shares unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;
 
5.            the Selling Shareholder is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Shares in the United States or to U.S. Persons;
 
6.            the Selling Shareholder has not acquired the Pubco Shares as a
result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the U.S. Securities Act) in the United States in
respect of the Pubco Shares which would include any activities undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Shares; provided, however, that the Selling Shareholder may sell or otherwise
dispose of the Pubco Shares pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;
 
7.            the statutory and regulatory basis for the exemption claimed for
the sale of the Pubco Shares, although in technical compliance with Regulation
S, would not be available if the offering is part of a plan or scheme to evade
the registration provisions of the U.S. Securities Act or any applicable state
and provincial securities laws;
 
 

 
32

--------------------------------------------------------------------------------

 

 
8.            Pubco has not undertaken, and will have no obligation, to register
any of the Pubco Shares under the U.S. Securities Act;
 
9.            Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;
 
10.          the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;
 
11.          the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Pubco in
connection with the acquisition of the Pubco Shares under the Agreement, and to
obtain additional information, to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;
 
12.          the books and records of Pubco were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);
 
13.          the undersigned:
 
                       (a)           is knowledgeable of, or has been
independently advised as to, the applicable securities laws of the securities
regulators having application in the jurisdiction in which the undersigned is
resident (the “International Jurisdiction”) which would apply to the acquisition
of the Pubco Shares;
 
                       (b)           the undersigned is acquiring the Pubco
Shares pursuant to exemptions from prospectus or equivalent requirements under
applicable securities laws or, if such is not applicable, the undersigned is
permitted to acquire the Pubco Shares under the applicable securities laws of
the securities regulators in the International Jurisdiction without the need to
rely on any exemptions;
 
                       (c)           the applicable securities laws of the
authorities in the International Jurisdiction do not require Pubco to make any
filings or seek any approvals of any kind whatsoever from any securities
regulator of any kind whatsoever in the International Jurisdiction in connection
with the issue and sale or resale of the Pubco Shares; and
 
                       (d)           the acquisition of the Pubco Shares by the
undersigned does not trigger:
 
                                 (i)           any obligation to prepare and
file a prospectus or similar document, or any other report with respect to such
purchase in the International Jurisdiction; or
 
                                 (ii)          any continuous disclosure
reporting obligation of Pubco in the International Jurisdiction; and
 
the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 13(c) and 13(d) above to the satisfaction of
Pubco, acting reasonably;
 
14.          the undersigned (i) is able to fend for itself in connection with
the acquisition of the Pubco Shares; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;
 
15.          the undersigned is not aware of any advertisement of any of the
Pubco Shares and is not acquiring the Pubco Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
16.          no person has made to the undersigned any written or oral
representations:
 
                       (a)           that any person will resell or repurchase
any of the Pubco Shares;
 
                       (b)           that any person will refund the purchase
price of any of the Pubco Shares;
 
                       (c)           as to the future price or value of any of
the Pubco Shares; or
 
                       (d)           that any of the Pubco Shares will be listed
and posted for trading on any stock exchange or automated dealer quotation
system or that application has been made to list and post any of the Pubco
Shares on any stock exchange or automated dealer quotation system, except that
currently certain market makers make market in the common shares of Pubco on the
OTC Bulletin Board;
 
17.         none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;
 
18.          the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;
 
19.         neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;
 
20.          the Pubco Shares are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a person in the United States;
 
21.          the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;
 
22.          the undersigned understands and agrees that the Pubco Shares will
bear the following legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”
 
23.          the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate.
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.
 
 
                                          
                                                                          
    Date:                                                       , 2010
Signature
 
                                                                           
Print Name
 
                                                                           
Title (if applicable)
 
                                                                           
Address
 
                                                                           
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
35

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2B
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
CERTIFICATE OF U.S. SHAREHOLDER
 
In connection with the issuance of common stock (the “Pubco Shares”) of CLEAN
POWER CONCEPTS INC., a Nevada corporation (“Pubco”), to the undersigned,
pursuant to that certain Share Exchange Agreement dated April29, 2010. (the
“Agreement”), among Pubco, GENERAL BIO ENERGY INC., a Saskatchewan corporation
(“Priveco”) and the shareholders of Priveco as set out in the Agreement (each, a
“Selling Shareholder”), the undersigned Selling Shareholder hereby agrees,
acknowledges, represents and warrants that:
 
1.           the undersigned satisfies one or more of the categories of
"Accredited Investors", as defined by Regulation D promulgated under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”), as
indicated below: (Please initial in the space provide those categories, if any,
of an "Accredited Investor" which the undersigned satisfies.)
 

 
               Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.




 
               Category 2
A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000.




 
               Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.




 
               Category 4
A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the 1933 Act; an
investment company registered under the Investment Company Act of 1940 (United
States) or a business development company as defined in Section 2(a)(48) of such
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of

 
 

 
36

--------------------------------------------------------------------------------

 

 

 
 
$5,000,000, or, if a self-directed plan, whose investment decisions are made
solely by persons that are accredited investors.

 

 
               Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).




 
               Category 6
A director or executive officer of the Company.




 
               Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.




 
               Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
Note that for any of the Selling Shareholders claiming to satisfy one of the
above categories of Accredited Investor may be required to supply the Company
with a balance sheet, prior years' federal income tax returns or other
appropriate documentation to verify and substantiate the Subscriber's status as
an Accredited Investor.
 
If the Selling Shareholder is an entity which initialed Category 8 in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:
 
__________________________________________________________________________________
 
2.           none of the Pubco Shares have been or will be registered under the
U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;
 
3.           the Selling Shareholder understands and agrees that offers and
sales of any of the Pubco Shares shall be made only in compliance with the
registration provisions of the U.S. Securities Act or an exemption therefrom and
in each case only in accordance with applicable state and foreign securities
laws;
 
4.           the Selling Shareholder understands and agrees not to engage in any
hedging transactions involving any of the Pubco Shares unless such transactions
are in compliance with the provisions of the U.S. Securities Act and in each
case only in accordance with applicable state and provincial securities laws;
 
5.           the Selling Shareholder is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Shares in the United States or to U.S. Persons;
 
6.           Pubco has not undertaken, and will have no obligation, to register
any of the Pubco Shares under the U.S. Securities Act;
 
7.           Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;
 

 
37

--------------------------------------------------------------------------------

 

 
8.           the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;
 
9.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Pubco in
connection with the acquisition of the Pubco Shares under the Agreement, and to
obtain additional information, to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;
 
10.         the books and records of Pubco were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);
 
11.         the undersigned:
 

 
(a)
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;




 
(b)
the undersigned is acquiring the Pubco Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Pubco Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;




 
(c)
the applicable securities laws of the authorities in the International
Jurisdiction do not require Pubco to make any filings or seek any approvals of
any kind whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Pubco Shares; and




 
(d)
the acquisition of the Pubco Shares by the undersigned does not trigger:




 
(i)
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or
     
  
(ii)
any continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and

 
the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 11(c) and 11(d) above to the satisfaction of
Pubco, acting reasonably;
 
12.         the undersigned (i) is able to fend for itself in connection with
the acquisition of the Pubco Shares; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

13.         the undersigned is not aware of any advertisement of any of the
Pubco Shares and is not acquiring the Pubco Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
14.         no person has made to the undersigned any written or oral
representations:
 

 
(a)
that any person will resell or repurchase any of the Pubco Shares;




 
(b)
that any person will refund the purchase price of any of the Pubco Shares;




 
(c)
as to the future price or value of any of the Pubco Shares; or




 
(d)
that any of the Pubco Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

 
15.         none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;
 
16.         the undersigned is acquiring the Pubco Shares as principal for their
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;
 
17.         neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;
 
18.         the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;
 
19.         the undersigned understands and agrees that the Pubco Shares will
bear the following legend:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”
 
20.         the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate.

 
 
39

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.
 
 
                                          
                                                                          
    Date:                                                       , 2010.
Signature
 
                                                                           
Print Name
 
                                                                           
Title (if applicable)
 
                                                                           
Address
                                                                           
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
40

--------------------------------------------------------------------------------

 

 
SCHEDULE 3
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
NATIONAL INSTRUMENT 45-106 INVESTOR QUESTIONNAIRE
 
The purpose of this Questionnaire is to assure Pubco that the Selling
Shareholders will meet certain requirements for the registration and prospectus
exemptions provided for under National Instrument 45-106 (“NI 45-106”), as
adopted by certain Provincial Securities Commissions in respect to the issuance
of the Pubco Shares pursuant to the Transaction. Pubco will rely on the
information contained in this Questionnaire for the purposes of such
determination.
 
The undersigned Selling Shareholder covenants, represents and warrants to Pubco
that:
 

 
1.
the Selling Shareholder is (check one or more of the following boxes):




   
(a)
a director, executive officer, employee or control person of Pubco or an
affiliate of Pubco
o
                 
(b)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of Pubco or an affiliate of Pubco
o
                 
(c)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of Pubco or an affiliate of Pubco
o
                 
(d)
a close personal friend of a director, executive officer or control person of
Pubco or an affiliate of Pubco
o
                 
(e)
a close business associate of a director, executive officer or control person of
Pubco or an affiliate of Pubco
o
                 
(f)
a founder of Pubco or a spouse, parent, grandparent, brother, sister, child,
close personal friend or close business associate of a founder of Pubco
o
                 
(g)
a parent, grandparent, brother, sister or child of the spouse of a founder of
Pubco
o
                 
(h)
a company, partnership or other entity which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons or
companies as described in paragraphs (a) to (g) above
o
                 
(i)
purchasing the Pubco Shares as principal with an aggregate value of more than
CDN$150,000
o
                 
(j)
an accredited investor
o
 

 

 
2.
if the Selling Shareholder has checked one or more of boxes b, c, d, e, f, g or
h in section 1 above, the director(s), executive officer(s), control person(s)
or founder(s) of Pubco with whom the Selling Shareholder has the relationship
is:

 

           

 
(Instructions to Selling Shareholder: fill in the name of each director,
executive officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box h, also indicate which of a to g
describes the securityholders or directors which qualify you as box h and
provide the names of those individuals. Please attach a separate page if
necessary).
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 

 
3.
If the Subscriber has ticked box j in section 1 above, the Selling Shareholder
acknowledges and agrees that Pubco shall not consider the Selling Shareholder’s
request for Pubco Shares for acceptance unless the undersigned provides to
Pubco:




 
(i)
the information required in sections 4 and 5; and




 
(ii)
such other supporting documentation that Pubco or its legal counsel may request
to establish the Selling Shareholder’s qualification as an Accredited Investor;




 
4.
the Selling Shareholder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Transaction and the Selling Shareholder is able to bear the economic risk of
loss arising from such Transaction;




 
5.
the Selling Shareholder satisfies one or more of the categories of “accredited
investor” (as that term is defined in NI 45-106) indicated below (please check
the appropriate box):




 
o
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;




 
o
an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of those years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;
     
   
o
an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;




 
o
an entity, other than an individual or investment fund, that has net assets of
at least CDN$5,000,000 as shown on its most recently prepared financial
statements;




 
o
an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador), or any entity organized in a foreign
jurisdiction that is analogous to any such person or entity; or




 
o
an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons or companies that are accredited investors.

 
The Selling Shareholder acknowledges and agrees that the Selling Shareholder may
be required by Pubco to provide such additional documentation as may be
reasonably required by Pubco and its legal counsel in determining the Selling
Shareholder’s eligibility to acquire the Pubco Shares under relevant securities
legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
27th day of April, 2010.
 
 
____________________________________
Date:_____________________, 2010.

Signature
 
____________________________________
Print Name
 

 
42

--------------------------------------------------------------------------------

 

 
____________________________________
Title (if applicable)
 
____________________________________
Address
 
____________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
43

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 4
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
DIRECTORS AND OFFICERS OF PRIVECO
 


Directors:
Michael Shenher


Officers:
Name                                                                         Office
Michael Shenher                                                      President,
Chief Executive Officer
 
 
Svetlana Kozlovskaia                                              Chief
Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
44

--------------------------------------------------------------------------------

 

 
SCHEDULE 5
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
DIRECTORS AND OFFICERS OF PUBCO
 


Directors:
Michael Shenher


Officers:
Name                                                                        
Office
Michael Shenher                                                      President,
Chief Executive Officer, Chief Financial Officer, Principal
                    Accounting Officer


Cory
Turner                                                              Secretary
and Treasurer


 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
45

--------------------------------------------------------------------------------

 

 
SCHEDULE 6
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
PRIVECO LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,
TAXES AND OTHER PROPERTY INTERESTS
 
 
1.           License Agreement executed with Government of Canada, Department of
Fisheries and Oceans for ‘Technology related to an invention commonly known as
"Protein and Lipid Sources for Use in Aquafeeds and Animal Feeds, and a Process
for their Preparation"’ on October 31, 2009 (also referenced in Schedule 8)


2.           Manufacturing technology license agreement executed with
Fluid-Quip, Inc. on September 18, 2009 (also referenced in Schedule 8)


3.           Property rental lease agreement executed with Con, Margaret, and
Michael Shenher on February 1, 2009


4.           Industrial trailer lease executed with Polaris Leasing Ltd. on
September 1, 2009


5.           Vehicle lease agreement executed with GMAC on November 14, 2008


6.           Skid steer loader lease agreement executed with Caterpillar on
October 30, 2008


 
 
 
 
 
 
 
 
 
 
 
 


 
 



 
46

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 7
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
PRIVECO INTELLECTUAL PROPERTY
 
 None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
47

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 8
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
PRIVECO MATERIAL CONTRACTS
 
 
1.           License Agreement executed with Government of Canada, Department of
Fisheries and Oceans for ‘Technology related to an invention commonly known as
"Protein and Lipid Sources for Use in Aquafeeds and Animal Feeds, and a Process
for their Preparation"’ on October 31, 2009 (also referenced in Schedule 6)


2.           Manufacturing technology license agreement executed with
Fluid-Quip, Inc. on September 18, 2009 (also referenced in Schedule 6)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
48

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 9
TO THE SHARE EXCHANGE AGREEMENT
AMONG CLEAN POWER CONCEPTS INC., GENERAL BIO ENERGY INC. AND THE SELLING
SHAREHOLDERS
AS SET OUT IN THE SHARE EXCHANGE AGREEMENT
 
PRIVECO EMPLOYMENT AGREEMENTS AND ARRANGEMENTS
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
49

--------------------------------------------------------------------------------

 
